DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 Oct 2020 (2 IDS with this date), 6 Nov 2020, 27 Aug 2021 and 8 April 2022 were filed after in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 35 is objected to because of the following informalities:
In Claim 35, line 2 “through the an opening” should likely read “through an opening”.
Appropriate correction is required.
Allowable Subject Matter
Claims 35-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 35, the closest prior art is Abd Elhamid et al (US 9,878,611).
Abd Elhamid et al disclose a vehicle (Figure 1).  The vehicle comprising: 
a storage assembly for storing and dispensing a pressurized gas (Figure 2A; Col 4, line 22), wherein the storage assembly comprises: 
a first storage cylinder section (39 in Figure 3) comprising a plurality of first storage cylinders arranged longitudinally parallel to one another in a first layer and a second layer (Figure 3), and a plurality of first storage cylinder loops fluidically connecting the first storage cylinders to one another (46);
a second storage cylinder section (21) comprising a plurality of second storage cylinders arranged longitudinally parallel to one another in a first layer and a second layer (Figure 3), and a plurality of second storage cylinder loops (46) fluidically connecting the second storage cylinders to one another; 
a fluid connecting cylinder fluidically connecting the first and second storage cylinder sections (shown in phantom in Figure 3), wherein the fluid connecting cylinder fluidically connects an axial end of a first storage cylinder disposed adjacent to the second storage cylinder section to an axial end of a second storage cylinder disposed adjacent to the first storage cylinder section (Figure 3), and the first storage cylinder and the second storage cylinder connected by the fluid connecting cylinder are both located in either the first layer or the second layer (the first layer is shown in Figure 3);
but fails to expressly disclose wherein each of the first cylinder loops is connected at an axial end of a first storage cylinder disposed in the first layer and an axial end of a first storage cylinder disposed in the second layer; wherein each of the second cylinder loops is connected to an axial end of a second storage cylinder disposed in the first layer and an axial end of a second storage cylinder disposed in the second layer and a cross member frictionally connected to a body of the vehicle and arranged in an interstice between the first and second storage cylinder sections, wherein the cross member does not project in a vertical direction beyond either the second layer of first and second storage cylinders or the first layer of first and second storage cylinders, and the cross member and the fluid connecting cylinder are disposed in opposite layers.
This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Regarding Claim 40, the closest prior art is Abd Elhamid et al (US 9,878,611).
Abd Elhamid et al disclose a vehicle (Figure 1).  The vehicle comprising: 
a storage assembly for storing and dispensing a pressurized gas (Figure 2A; Col 4, line 22), wherein the storage assembly comprises: 
a first storage cylinder section (39 in Figure 3) comprising a plurality of first storage cylinders arranged longitudinally parallel to one another in a first layer and a second layer (Figure 3), and a plurality of first storage cylinder loops fluidically connecting the first storage cylinders to one another (46);
a second storage cylinder section (left section of 21 as seen in the orientation of Figure 3) comprising a plurality of second storage cylinders arranged longitudinally parallel to one another in a first layer and a second layer (Figure 3), and a plurality of second storage cylinder loops (46) fluidically connecting the second storage cylinders to one another; 
an intermediate storage cylinder (the right section on 21 as seen in the orientation of Figure 3) section arranged in an interstice defined between the first storage cylinder section and the second storage cylinder section, and the intermediate storage cylinder section includes a plurality of intermediate storage cylinders arranged longitudinally parallel to each other in a first layer (Figure 3), and the intermediate storage cylinders are fluidically connected to one another by a plurality of intermediate storage cylinder loops (46); and 
a fluid connection section comprising a first fluid connecting cylinder fluidically connecting a first storage cylinder disposed adjacent to the intermediate storage cylinder section to an intermediate storage cylinder disposed adjacent to the first fluid storage cylinder section (shown in phantom in Figure 3), and a second fluid connecting cylinder fluidically connecting a second storage cylinder disposed adjacent to the intermediate storage cylinder section to an intermediate storage cylinder disposed adjacent to the second fluid storage section (shown in phantom in Figure 3);
but fails to expressly disclose wherein each of the first cylinder loops is connected to an axial end of a first storage cylinder disposed in the first layer and an axial end of a first storage cylinder disposed in the second layer; wherein each of the second cylinder loops is connected to an axial end of a second storage cylinder disposed in the first layer and an axial end of a second storage cylinder disposed in the second layer; and wherein the intermediate storage cylinder section includes a number of layers of intermediate storage cylinders that is at least one layer less than a number of layers of the first and second storage cylinders in the first and second storage cylinder sections.
This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Regarding Claim 44, the closest prior art is Abd Elhamid et al (US 9,878,611).
Abd Elhamid et al disclose a storage assembly (Figure 2A).  The assembly comprising: 
a first storage cylinder section (39 in Figure 3) comprising a plurality of first storage cylinders arranged longitudinally parallel to one another in a first layer and a second layer (Figure 3), and a plurality of first storage cylinder loops fluidically connecting the first storage cylinders to one another (46);
a second storage cylinder section (21) comprising a plurality of second storage cylinders arranged longitudinally parallel to one another in a first layer and a second layer (Figure 3), and a plurality of second storage cylinder loops (46) fluidically connecting the second storage cylinders to one another; 
a fluid connecting cylinder fluidically connecting the first and second storage cylinder sections (shown in phantom in Figure 3), wherein the fluid connecting cylinder fluidically connects an axial end of a first storage cylinder disposed adjacent to the second storage cylinder section to an axial end of a second storage cylinder disposed adjacent to the first storage cylinder section (Figure 3), and the first storage cylinder and the second storage cylinder connected by the fluid connecting cylinder are both located in either the first layer or the second layer (the first layer is shown in Figure 3);
but fails to expressly disclose wherein each of the first cylinder loops is connected at an axial end of a first storage cylinder disposed in the first layer and an axial end of a first storage cylinder disposed in the second layer; wherein each of the second cylinder loops is connected to an axial end of a second storage cylinder disposed in the first layer and an axial end of a second storage cylinder disposed in the second layer and a cross member frictionally connected to a body of the vehicle and arranged in an interstice between the first and second storage cylinder sections, wherein the cross member does not project in a vertical direction beyond either the second layer of first and second storage cylinders or the first layer of first and second storage cylinders, and the cross member and the fluid connecting cylinder are disposed in opposite layers.
This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The error noted in the Claim Objections
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753